department of the treasury internal_revenue_service washington d c tax exempt ans jul uniform issue list se tep ca ta legend taxpayer a_trust b individual c trust d date e date f date g irax iray ira z dear this letter is in response to a request for a letter_ruling dated tesrererssenras submitted on your behalf by your authorized representative in which you request a tuling as to whether a proposed method of calculating distributions from ira x owned by trust b are part of a series of substantially_equal_periodic_payments and are therefore not subject_to the percent additional tax imposed under sec_72 of the internal_revenue_code code on early distributions and whether the method for determining such distributions from ira x will not be subject_to the percent additional tax on early distributions under sec_72 of the code regardless of whelher similar distributions are made from ira y or any other individual_retirement_account which is maintained for taxpayer a’s benefit and the account balance of ira y or any other individual_retirement_account which is maintained for taxpayer a's benefit need not be considered when caiculating the amounts of annual distributions from ira x the following facts and representations have been submitted under penalty of perjury in support of the rulings requested individual c established ira z during his lifetime to receive lump sum distributions from his employer's retirement_plan prior to his death individual c executed a_trust agreement ‘trust d which was partially funded by ira z individual c died on date e at which time trust d became irrevocable and pursuant to the beneficiary designation for ira z the undistributed balance of ira z remaining at individual c’s death became payable to trust d the undistributed balance of ira z in trust d and the other assets of trust d were divided into separate trusts for the benefit of certain of individual c's descendants including taxpayer a_trust b received a interest in ira z on date f the trustees of trust b elected to treat the entire share of the undistributed balance of ira z payable to trust b as a separate ira ira y which is subject_to the distribution_requirements of sec_408 of the code then in effect and sec_1_408-2 ii of the treasury regulations the regulations in a private_letter_ruling dated date g the internal_revenue_service service ruled that under sec_408 of the code in effect on the date of individual c’s death as applied with respect to trust b taxpayer a is the individual for whose benefit ira y is maintained for purposes of determining a when distributions from ira y must be made or commence b the measuring life for installment distributions from ira y and c the applicability of the additional premature withdrawal tax with respect to ira y the trustees of trust b propose to divide ira y into two separate individual_retirement_accounts this will be accomplished by transferring a portion of the assets held by ira y in an investment account into a new individual_retirement_account ira x which will also continue to be owned by trust b following such division the trustees of trust b propose to begin making annual distributions from ira x to taxpayer a age the proposed annual distribution amount will be determined each year by dividing the account balance of ira x as of december of the prior year by an annuity factor which is equal to the present_value of a dollar_figure per year single-life annuity with such annuity factor based on taxpayer a's age in that distribution year calculated using an assumed interest rate equal to of the federal_mid-term_rate as of december of the prior year and the mortality_table in appendix b of revrul_2002_62 although the annual distrioution amount for each year will be recalculated the method by which the amount will be determined will remain the same from year to year based on the above facts and representations you request that the service rule that the method described above for determining the annual distributions from ira x constitutes a series of substantially_equal_periodic_payments pursuant to revrul_2002_62 and thus will not be subject_to the additional tax on early distributions under sec_72 t of the code and the method for determining the annual distributions from ira x will not be subject_to the additional tax noted in regardless of whether similar distributions are made from ira y or any maintained for taxpayer a’s benefit and the account balance of ira y or any other individual_retirement_account which is maintained for taxpayer a's benefit need not be considered when calculating the amounts of the annual distributions from ira x and other individual_retirement_account which is the generation-skipping_transfer_tax provisions do not apply to trust b pursuant to section b of the tax_reform_act_of_1986 and sec_26 b 1xi of the regulations and neither the proposed transfer of part of the investment account of ira y to ira x nor the proposed annual distributions from ira x to trust b and from trust b to taxpayer a will cause trust b to become subject_to the generation-skipping_transfer_tax provisions pursuant to sec_26 b4 of the regulations sec_408 of the code prior to its amendment by sec_521 of the deficit retirement act of ‘defra’ provided that the entire_interest of an individual for whom an individual_retirement_account is maintained must be distributed to the individual not later than the close of the taxable_year in which such individual attains age or must be distributed commencing before the close of such taxable_year in accordance with regulations prescribed by the secretary over a the life of such individual or the lives of such individual and his spouse or b period not extending beyond the life expectancy of such individual or the life expectancy of such individual and his spouse sec_408 a of the code prior to its amendment by sec_521 of defra provided that if an individual for whose benefit an individual_retirement_account was maintained died before such individual's entire_interest had been distributed to him or her the entire_interest or the remaining part of such interest if distribution had commenced must within five years after such individual's death be distributed to or applied to purchase an immediate_annuity for the beneficiary thereof sec_1_408-2 ii of the regulations permitted a beneficiary of a decedent's individual_retirement_account to treat his or her interest to be subject_to the distribution tules of sec_408 of the code in effect prior to its amendment by sec_521 of defra ' sec_408 of the code provides except as otherwise provided in sec_408 d any amount_paid or distributed aut of an ira shall be included in gross_income by the payee or distributes as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the code provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed ‘on that portion of the distribution that is includible in gross_income sec_72 t a i of the code provides that sec_72 shall not apply to distributions made on or after the date on which the employee attains age sec_72 a iv of the code provides that sec_72 t shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 a iv that if the series of payments is subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment and the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 t a iv exception plus interest for the deferral_period sec_72 of the code provides that for purposes of sec_72 the term employee includes any participant and in the case of an individual_retirement_plan the individual for whose benefit such pian was established thus the regulations under sec_408x7 of the code allow a beneficiary of an individual who died before the effective dats of sec_521 of defra le years beginning after date to defer distributions from the individual_retirement_account unti such beneficiary attained age as provided in sec_408 a of the code then in effect in this context the beneficiary becomes the individual for whose benefit the individual_retirement_account is maintained for purposes of the distribution rules for individual_retirement_accounts under sec_408 of the code sec_1_401_a_9_-9 of the regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life q a-1 and joint life and last survivor expectancies for two lives q a-3 notice_89_25 c b which was published on date provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra_'86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 axiv q a-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 a iv of the code revrul_2002_62 r b which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization methad or the fixed annuitization method the three methods described in q a-12 of notice the fixed annuitization method provides that the annual payment for each year is determined by dividing the account balance by an annuity factor that is the present_value of an annuity of one dollar dollar_figure per year beginning at the taxpayer's age and continuing for the life of the taxpayer or the joint lives of the individual and beneficiary the annuity factor is derived using the mortality_table in appendix b of revrul_2002_62 and using the chosen interest rate under this method the account balance the annuity factor the chosen interest rate and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year section dollar_figure of revrul_2002_62 contains rules that apply to each of the three methods of calculating a series of substantially_equal_periodic_payments section dollar_figure provides in general that payments will constitute a series of substantially_equal_periodic_payments if the payments are determined by using a the uniform lifetime table in appendix a of revrul_2002_62 the single life expectancy table in sec_1 ax -9 q a-1 of the regulations or the joint and last survivor table in sec_1 a -9 q a-3 of the regulations b an interest rate that is not more than percent of the federal_mid-term_rate and c a reasonable manner of determining the account balance in this case taxpayer a proposes to determine the annual payments from ira x in accordance with the fixed annuitization method as described in section dollar_figure c of revrul_2002_62 except that rather than receiving a fixed annual payment the amount of the annual payment will amount will be determined by dividing the ira x account balance as of december of the prior year by an annuity factor which is equal to the present_value of a dollar_figure per year single-life annuity with such annuity factor based on taxpayer a’s age in that distribution year calculated using an assumed interest rate equal to percent of the be recalculated each year the annual distribution federal_mid-term_rate as of december of the prior year and the mortality_table in appendix b of revrul_2002_62 the mortality_table and interest rate used are such that they do not result in the circumvention of the requirements of sec_72 t 2ay iv and t of the cade through the use of an unreasonable high interest rate or an unreasonable high mortality_table or any other individual_retirement_account which is maintained for taxpayer accordingly with respect to ruling_request number one we conclude that the proposed method as modified of determining periodic_payments results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the ten percent additional tax of sec_72 unless the requirements of sec_72 are not met sec_72 t a iv of the code does not require that plans be aggregated to calculate a series of substantially_equal_periodic_payments accordingly with respect to ruling_request number two we conclude that the annual distributions from ira x calculated using the method described above are not subject_to the ten percent additional tax of sec_72 regardless of whether similar distributions are made from ira y or any other individual retirement a’s benefit and that the account balance of ra y account which is maintained for taxpayer a's benefit need not be considered when calculating the amounts of the annual distributions from ira x necessary under sec_72 2kaxiv at this point it is taxpayer a's option to begin receiving substantially_equal_periodic_payments that are based on the proposed method described above please note however that pursuant to code sec_72 the substantially_equal_periodic_payments must not be subsequently modified other than by reason of death or disability before taxpayer a attains age in order for taxpayer a to avoid imposition of the ten percent additional tax of sec_72 since ruling_request number three falls within an area of the code that is outside the jurisdiction of employee_plans technical this ruling is being handled by the office of associate chief_counsel passthroughs and special industries cc psi fo this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with power_of_attorney on file in this office if you wish to inquire about this ruling please contact rtttterttseetttre government identification_number - by phone at - or by fax at please address all correspondence to se t ep ra t1 sincerely carton a writing carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
